Name: Commission Regulation (EEC) No 1238/82 of 19 May 1982 amending Regulation (EEC) No 2661/80 laying down detailed rules for applying the variable slaughter premiums for sheep
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 143/ 10 Official Journal of the European Communities 20 . 5 . 82 COMMISSION REGULATION (EEC) No 1238/82 of 19 May 1982 amending Regulation (EEC) No 2661/80 laying down detailed rules for applying the variable slaughter premiums for sheep THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1 195/82 (2), and in particular Article 9 (4) thereof, Whereas Regulation (EEC) No 1195/82 stipulates that Northern Ireland is to be regarded as a region within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 1837/80 ; whereas therefore Commission Regulation (EEC) No 2661 /80 of 17 October 1980 laying down detailed rules for applying the variable slaughter premium for sheep (3) should be amended accor ­ dingly ; Whereas the United Kingdom is the only Member State which at present applies the variable slaughter premium ; whereas, moreover, it has declared that it intends to do so only in respect of a single region, within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 1837/80 ; whereas this calls for special provisions, in particular as regards control ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats , granted or are raised in the region or regions in question for at least two months'. 2 . The following is added to Article 2 (2) : ' If the premium is granted in the United Kingdom in respect of one region only, that Member State shall take the measures necessary to ensure that animals entering the region in question are identi ­ fied as such.' 3 . Article 3 ( 1 ) is replaced by the following : ' 1 . For each Member State concerned or, in the case of the United Kingdom, for the region or regions concerned, the level of the premium shall be fixed each week by the Commission in respect of the week commencing 21 days before the week of fixing.' 4. The second subparagraph of Article 3 (2) is replaced by the following : 'However, in the case of the United Kingdom, in respect of the region or regions where the premium is granted, the market price shall be that recorded pursuant to Article 3 (2) (b) of the same Regulation.' 5 . Article 4 ( 1 ) and (2) are replaced by the following : ' 1 . For each Member State concerned, the amount to be charged on departure of the products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 from its territory or, in the case of the United Kingdom, from the region or regions where the premium is granted, in accordance with Article 9 (3) of that Regulation, shall be fixed each week by the Commission . It shall be equal to the amount of the premium fixed in accordance with Article 3 ( 1 ), for the weeek during which departure of the products in question took place . 1 . On departure of the products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 from the territory of the Member State concerned or, in the case of the United Kingdom, from the region or regions concerned, a security shall be lodged. The security shall be fixed by the Member State in question at a level which covers the amount due pursuant to paragraph 1 ; it shall not be less than the forecast amount of the premium for the week preceding that during which departure takes place. The said security shall be released as soon as the amount referred to in paragraph 1 has been paid.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2661 /80 is hereby amended as follows : 1 . Article 1 ( 1 ) (b) is replaced by the following : '(b) are born in the Member State where the premium is granted or are raised in that Member State for at least two months : in the case of the United Kingdom, are born in the region or regions where the premium is (') OJ No L 183, 16 . 7 . 1980 , p . 1 . 2) OJ No L 140, 20 . 5 . 1982, p . 22 . P) OJ No L 276, 20 . 10 . 1980 , p . 19 . 20 . 5 . 82 Official Journal of the European Communities No L 143/ 11 7. The following subparagraph is added to Article 8 (2): 'Moreover, in the case of the United Kingdom, if the premium is granted in only one of that Member State's two regions the conversion rate to be applied shall be that in force on the day on which the administrative formalities for movement from the region concerned to the other region are accomplished.' 6 . The following paragraph is added to Article 5 : '3 . If in the United Kingdom the premium is granted in only one of that Member State 's two regions within the meaning of Article 3 ( 1 ) of Regulation (EEC) No 1837/80 the competent authorities shall take all the necessary steps to ensure that implementation of the arrangements for the variable premium does not result in irregular movements of products and to avoid any deflection of trade between the two regions in question . In particular, the competent authorities in the United Kingdom shall require the operators concerned to notify to departments empowered by the said authorities for that purpose the quantities and description of the products referred to in Article 1 (a) of Regulation (EEC) No 1837/80 which have to be consigned from the region where the premium is granted to another region, either direct or via another region or Member State .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 May 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1982. For the Commission Poul DALSAGER Member of the Commission